Citation Nr: 1017302	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  06-28 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD, including 
depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from May 1984 to April 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which, inter alia, denied service connection for PTSD and 
depression.  

The appellant perfected an appeal of the RO's decision via 
his submission of a timely VA Form 9 in August 2006.  On his 
VA Form 9, the appellant requested a hearing before a 
Veterans Law Judge at the RO.  

In accordance with his request, the appellant was scheduled 
for a travel Board hearing, to be held in February 2010.  
Although the appellant was notified of the time and date of 
the hearing by December 2009 letter, he failed to appear and 
neither furnished an explanation for his failure to appear 
nor requested a postponement or another hearing.  In March 
2010 written arguments, the appellant's representative 
acknowledged the appellant's failure to appear, but did not 
provide an explanation or request another hearing.  Pursuant 
to 38 C.F.R. § 20.702(d) (2009), when an appellant fails to 
appear for a scheduled hearing and has not requested a 
postponement, the case will then be processed as though the 
request for a hearing had been withdrawn.

The Board notes that the appellant's claim of service 
connection for an acquired psychiatric disorder, claimed as 
depression, was previously denied by the Board in a final 
December 1989 decision.  That decision is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002).  

The Board is obligated by statute to address whether new and 
material evidence has been received prior to addressing the 
merits of this claim.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As 
set forth in more detail below, the Board has concluded that 
the additional evidence received is new and material within 
the meaning of 38 C.F.R. § 3.156 and warrants reopening of 
the appellant's claim of service connection for an acquired 
psychiatric disorder other than PTSD, including depression.  
Given the favorable outcome below, it is clear that the 
appellant has not been prejudiced by the Board's actions.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Given his prior contentions and the evidence of record, the 
appellant's claim of service connection for PTSD is a new 
claim, not subject to the laws and regulations governing the 
finality of prior VA adjudications.  See Boggs v. Peake, 520 
F.3d 1330, 1334-35 (Fed. Cir. 2008) (holding that claims 
based on distinctly diagnosed diseases or injuries must be 
considered as separate and distinct claims); see also Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (holding that a newly 
diagnosed disorder, even if medically related to a previously 
diagnosed disorder, is not the same claim for jurisdictional 
purposes when it has not been previously considered); cf. 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

As set forth in more detail below, a remand is necessary with 
respect to the claim of service connection for an acquired 
psychiatric disorder other than PTSD, including depression.  
The issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant did not serve in combat with the enemy 
during active duty.

2.  The appellant's statements regarding his claimed in-
service stressors are lacking credibility.

3.  The record does not contain credible supporting evidence 
that the appellant's claimed in-service stressors occurred.

4.  In a final December 1989 decision, the Board denied the 
appellant's original claim of entitlement to service 
connection for an acquired psychiatric disorder, claimed as 
depression.  

5.  In July 2003, the appellant sought reopening of his claim 
of service connection for an acquired psychiatric disorder, 
including depression.

6.  Evidence received since the final December 1989 Board 
decision denying service connection for an acquired 
psychiatric disorder relates to an unestablished fact 
necessary to substantiate the claim and, when the credibility 
of such evidence is presumed, raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).

2.  The December 1989 Board decision denying service 
connection for an acquired psychiatric disorder, claimed as 
depression, is final.  38 U.S.C.A. § 7104 (West 1988); 38 
C.F.R. § 19.104 (1989).

3.  New and material evidence has been received to warrant 
reopening of the claim of service connection for a 
psychiatric disorder other than PTSD, including depression.  
38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009).  VA also has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim, unless no reasonable possibility exists 
that such assistance would aid in substantiating that claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  

With respect to the appellant's application to reopen his 
claim of service connection for an acquired psychiatric 
disorder other than PTSD, in light of the favorable decision 
below, the Board finds that any deficiency in VA's VCAA 
notice or development actions is harmless error.

With respect to the claim of service connection for PTSD, in 
an August 2003 letter issued prior to the initial decision on 
the claim, the RO notified the appellant of the information 
and evidence needed to substantiate and complete a claim of 
service connection for PTSD, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  

Since that time, the RO has issued additional letters 
reiterating this information, as well as the additional 
notification requirements imposed by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  See 
e.g. VA letter dated in May 2006.  The RO thereafter 
reconsidered the appellant's claim, most recently in the 
September 2009 Supplemental Statement of the Case.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an Statement of the Case 
or Supplemental Statement of the Case, is sufficient to cure 
a timing defect).  

With respect to VA's duty to assist, the record shows that VA 
has undertaken all necessary development action.  38 U.S.C.A. 
§  5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
appellant has not argued otherwise.  The appellant's service 
treatment and personnel records are on file, as are all 
available post-service clinical records specifically 
identified by the appellant.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2009).  

With respect to VA's duty to assist the appellant in the 
corroboration of his claimed in-service stressors, the Board 
finds that VA has no further duty.  As set forth in more 
detail below, the Board has concluded that the appellant's 
statements regarding his claimed in-service stressors are not 
credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (in 
adjudicating a claim, the Board is charged with the duty to 
assess the credibility and weight given to evidence); see 
also Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 
2001) (recognizing the Board's inherent fact-finding 
ability).  

Questions of credibility notwithstanding, the Board finds 
that the information provided by the appellant regarding his 
stressors has been too vague or inconsistent to raise a 
reasonable possibility that VA's assistance could 
substantiate his claim.  For example, with respect to the 
appellant's claimed in-service sexual assault(s), he 
originally claimed that another serviceman, J.O., actually 
witnessed one of the assaults.  The appellant subsequently 
indicated, however, that J.O. had no information about the 
assaults.  

Given the evidence of record, coupled with the appellant's 
lack of credibility, the Board finds that it is reasonably 
certain that additional records corroborating his claimed in 
service stressors are not available and that further efforts 
to obtain any such records would be futile.  38 U.S.C.A. § 
5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c) (2009).

In that regard, the record shows that in November 2006, a VA 
physician examined the appellant and reviewed his claims 
folder for the purpose of providing an opinion as to whether 
there was any indication that an in-service personal assault 
occurred.  See 38 C.F.R. § 3.304(f)(3) (2009).  The examiner, 
however, indicated that she was unable to find any in-service 
markers indicating that the appellant was sexually assaulted.  
She also noted that the appellant's "multiple recountings of 
the alleged sexual assault(s) in the military are 
inconsistent," thereby leading her to conclude that he did 
not meet the DSM-IV stressor criteria."  

The Board finds that the November 2006 examination with 
addendum is adequate in that it was provided by a qualified 
medical professional, a VA physician, and is predicated on a 
full reading of all available records.  The examiner also 
provided a rationale for the opinion.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007); see also Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds 
that VA's duty to assist, including with respect to obtaining 
a VA examination or opinion, has been met. 38 C.F.R. § 
3.159(c)(4) (2009).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary on the issues now being 
decided.  Neither the appellant nor his representative has 
argued otherwise.  

Factual Background

In pertinent part, the appellant's service treatment records 
show that in June 1984, he was seen for counseling due to an 
"attitude problem towards cadre which reminds him of a 
family which abused him (sexually)" two and one half years 
prior.  The appellant explained that he had run away from 
home at the age of 15 after being sexually molested by his 
grandfather.  He claimed that he told his mother but she did 
not believe him and he ran away.  As a runaway, he claimed 
that he was again a "victim of homosexuality" with the 
group he stayed with as a runaway.  The appellant indicated 
that his drill sergeant reminded him of a homosexual, which 
he hated.  

On mental status examination, the appellant was alert and 
oriented, with no evidence of a cognitive or perceptual 
disorder.  The appellant also denied suicidal or homicidal 
ideation.  His affect was appropriate.  The appellant 
indicated that he wished to improve his bad attitude which he 
attributed to this unresolved past incident.  The examiner 
noted that the appellant appeared to be calling attention to 
himself from a cadre whom he believed to be a possible 
homosexual.  The assessment was atypical conduct disorder.  

The remaining service treatment records are entirely negative 
for complaints or findings of a psychiatric disorder.  

These records do show that in May 1986, the appellant sought 
treatment for low back pain.  He reported that he had 
participated in an airborne operation the previous day and 
woke up the following morning in pain.  The assessment was 
questionable pinched nerve.  A radiologic consultation report 
shows that the appellant reported low back pain secondary to 
a PLF [parachute landing fall].  X-ray studies were negative.  
The appellant's service treatment records document numerous 
other episodes of treatment for complaints of back pain.  

At the appellant's April 1987 military separation medical 
examination, psychiatric examination was normal.  The 
appellant complained of back pain with radiculopathy.  

The appellant's service personnel records show that his 
military occupational specialty was cook and food service 
specialist.  He served with airborne infantry regiments.  

In April 1987, the appellant submitted an original 
application for VA compensation benefits, seeking service 
connection for a low back disability.  

In connection with his claim, the appellant underwent a VA 
medical examination in July 1987 at which psychiatric 
evaluation was noted to be unremarkable.  With respect to his 
low back, the appellant reported that he had originally been 
injured in two bad parachute landings.  He also reported that 
he had reinjured his back in March 1986 when he slipped and 
fell in a refrigerator.  The appellant indicated that he 
thereafter made two additional jumps, but was eventually 
taken off jump status.  The diagnosis was low back strain.  

In a September 1987 rating decision, the RO, inter alia, 
granted service connection for a low back disability and 
assigned an initial 10 percent disability rating.  The RO 
also denied service connection for a psychiatric disorder, 
finding that an atypical conduct disorder was a developmental 
disorder not subject to service connection.

The appellant appealed the RO's determination, arguing that 
service connection for a psychiatric disorder was warranted 
because severe pain from his service-connected low back 
disability had caused him to feel depressed.  He made no 
reference to any in-service stressors, including sexual 
assault(s) or harassment.  

In a December 1989 decision, the Board denied the appeal, 
finding that an acquired psychiatric disorder was not present 
during military service and that an atypical conduct disorder 
was not a condition for which VA compensation was payable.  
The Board also denied a rating in excess of 10 percent for 
the appellant's service-connected low back disability.  

Chronologically, the record on appeal documents that the 
appellant thereafter underwent VA medical examinations on 
several subsequent occasions in connection with claims for an 
increased rating for his low back disability.  These 
examination reports, dated in April 1991, May 1993, and March 
1998, show that the appellant reported that he injured his 
back in a parachute landing fall.  The examination reports 
are entirely negative for complaints or findings of a 
psychiatric disorder or an in-service sexual assault, as are 
VA outpatient treatment records assembled in connection with 
the appellant's claims.  These records show that in December 
1991, the appellant requested HIV testing, stating that he 
was at high risk to contract the virus as he was having 
homosexual relations with another person.  Again, he made no 
reference to prior sexual assault, including during service.  

In July 2003, the appellant submitted claims of service 
connection for multiple disabilities, including depression, 
drug abuse, and PTSD, all of which he claimed were due to 
trauma from a parachute accident in service.  

In pertinent part, VA clinical records assembled in 
connection with the appellant's claims, dated from September 
2002 to September 2003, show treatment for numerous 
complaints, including cocaine dependence, depression, 
anxiety, and PTSD.  During this period, the appellant 
reported having nightmares of falling with an unopened 
parachute. 

In a September 2003 stressor statement, the appellant claimed 
that in March 1985, he had participated in a "mass jump" 
with the 82nd Airborne Division.  He claimed that as he 
descended, another paratrooper hovered above him and "I took 
his air from his chute."  He indicated that "I then saw my 
chute collapse."  He indicated that he "eventually hit the 
ground."  He indicated that he thereafter started to have 
nightmares and began "freaking out."  He claimed that he 
asked for medical attention for his back but was denied.  He 
further claimed that he was harassed and intimidated into 
jumping again, even though he did not want to.  As a result, 
he indicated that he began to use drugs and lead a sedentary 
lifestyle, leading to numerous medical conditions such as 
hepatitis C and diabetes.  

In a March 2004 rating decision, the RO, inter alia, denied 
service connection for PTSD and depression, finding that the 
record contained no evidence linking such conditions to his 
service.  

In an April 2004 notice of disagreement, the appellant 
claimed that he had been sexually assaulted during service, 
although he never reported the incident.  He also claimed 
that J.O., a fellow soldier, had witnessed one of the sexual 
assaults.  He also claimed that as a result of asking for 
medical treatment following his parachute accident, he was 
"labeled as a faggot and humiliated and harassed," which 
led to depression, drug abuse, and unwanted sexual advances.  
He also claimed that he was eventually molested by his 
sergeant.  The appellant also reported that he was then sent 
to Egypt.  During his tour of duty there, he was allowed "a 
few days off and we drank and things got out of hand.  2 
Sergeants molested me."  The appellant claimed that he 
reported the incident and was ostracized and humiliated so he 
"never again complained and kept my mouth shut," instead 
resorting to drugs.  

Subsequent VA clinical records show that the appellant 
continued to receive psychiatric treatment.  During a 
counseling session in April 2004, the appellant claimed that 
one and one half years into his three year tour of active 
duty, he had been sexually assaulted by two African American 
men, although he indicated that he did not report the 
assault.  He claimed that he reexperienced this assault, as 
well as a parachuting accident, and had nightmares of both 
incidents.  The appellant also reported a childhood history 
of almost being molested by an uncle.  The diagnoses included 
PTSD and mood disorder, not otherwise specified.  

In May 2004, the appellant was hospitalized after a suicidal 
gesture.  He claimed that his motivation was his inability to 
cope with chronic pain caused by a parachuting accident in 
the military.  He further claimed that he had anxiety attacks 
triggered by his paranoia regarding African American males 
due to his abuse in the military after the accident.  The 
appellant reported that he had had depressive symptoms since 
leaving the military due to abuse he suffered after his 
parachuting accident.  He also claimed to have nightmares and 
flashbacks of the accident.  The diagnoses were bipolar 
disorder and PTSD with anxiety.  The examiner noted that the 
appellant's depressive symptoms started after service and 
appeared to be connected to chronic pain, although his prior 
childhood abuse also likely contributed to the appellant's 
psychiatric illnesses.  The examiner also noted that the 
appellant had PTSD from abuse while in the military with 
subsequent anxiety towards African American males.  In a June 
2004 counseling session, the examiner noted that although the 
appellant continuously wanted to blame his depression on his 
chronic back pain secondary to a parachuting accident in 
service, he had several other psychosocial issues that 
probably contributed to his depression.  In February 2005, 
the appellant reported that he had been sexually and 
physically assaulted by a group of black soldiers in the 
military.  He also indicated that he hurt his back in a 
parachute jump in service.  The diagnoses were major 
depressive disorder and PTSD by history.  

In a July 2004 letter to his congressional representative, a 
copy of which was subsequently provided to the RO, the 
appellant claimed that after he experienced a "near fatal" 
parachute accident in service, he asked to see a doctor but 
"things got out of hand and I was assaulted both physically 
and sexually because I was seen as weak.  I was terrorized 
into not speaking up."  The appellant claimed that he had 
contacted the congressional representative's office in 1987 
for assistance, but that records of that contact had been 
lost in the archives.  He indicated that "this information 
was crucial because, it recorded the harassment I was 
receiving and the lack of proper medical attention I 
needed."  

In March 2005, after being provided with a copy of his 
service treatment records, the appellant submitted a 
statement in which he claimed that in May 1986, he had been 
participating in an airborne exercise and had a "parachute 
malfunction" which caused him to fall 30 feet onto a sand 
dune.  He indicated that he had had to live with pain ever 
since his parachute accident.  Attached to his statement was 
a copy of the May 1986 service treatment record showing 
complaints of back pain.  

In April 2006, the appellant submitted an additional stressor 
statement in which he claimed that in May 1984, while 
performing basic training at Fort Jackson, he had been the 
victim of a sexual assault.  Specifically, he claimed that 
while taking a shower, a group of three black males attempted 
to forced him to the ground and perform oral sex.  He 
indicated that he eventually struggled free and ran out.  
When he reported the attack, he was advised that the men were 
"just playing around" and that he should not "be a 
'woose.'"  He stated that he eventually went for counseling 
in June 1984, but he was scared he would get kicked out for 
homosexuality.  

The appellant also claimed that in May 1986, he had 
participated in a night parachute jump in which he had a mid 
air collision with another trooper.  As he fell to the 
ground, the appellant claimed that he yelled and screamed for 
his life.  He indicated that he was eventually allowed to see 
a doctor.  The appellant indicated that both the parachute 
accident and the sexual assault had caused him depression, 
anxiety, nightmares, and flashbacks.  

The appellant was afforded a VA psychiatric examination in 
November 2006, at which he claimed to have had severe 
psychiatric problems since June or July 1984, when he was 
sexually assaulted in the military by a group of three 
African American men who attempted to have anal and oral sex 
with him.  He indicated that the following day, he reported 
the assault but did not reveal its sexual nature for fear of 
being labeled a homosexual.  He was advised to stop being a 
wuss.  The appellant also indicated that at the age of 15, he 
was sexually assaulted by his grandfather two or three times.  
He claimed that his told his mother who said she would take 
action, but the appellant "just wanted to get out of there 
so he ran away and stayed with a sister."  The examiner 
noted that in reviewing the record, there were discrepancies 
in the appellant's previous reports of sexual assault, both 
as a child and as a soldier.  With respect to in-service 
sexual assaults, the examiner noted discrepancies such as the 
number of assailants, the frequency of the assault(s), and 
the date or dates of the sexual assault(s).  In reviewing the 
claims folder, the examiner also noted that service treatment 
records did not document counseling following an in-service 
assault.  She noted that the appellant sought counseling 
regarding childhood sexual abuse.  Although this counseling 
had occurred close to the appellant's basic training, she 
noted that "[u]nfortunately, there are so many different 
estimates of the time that the sexual assault occurred that 
it is difficult to tie the counseling episode to that basic 
training report of assault."  The examiner further noted 
that the claims folder contained a previous statement from 
the appellant indicating that he had reported the assault to 
a friend, but when she asked the appellant about it, the 
appellant claimed that when he had talked to his friend, he 
stated that he did not remember anything like that happening.  

After examining the appellant and reviewing the claims 
folder, the examiner indicated that she was unable to find 
any medical markers to substantiate the appellant's claim 
that he had been sexually assaulted in service.  The 
diagnoses included major depression, polysubstance abuse in 
apparent remission, and panic disorder.  The examiner noted 
that the appellant had previously been diagnosed as having 
PTSD, as well as schizophrenia and bipolar, but it was her 
opinion that the appellant had so much psychopathology that 
various symptoms could be pulled out and grouped to make a 
diagnosis of almost anything.  She indicated that although 
the appellant may very well have PTSD symptomatology, it was 
largely overridden by the major depression, from which he 
clearly suffered.  After examining the appellant and 
reviewing the claims folder, the examiner indicated that it 
was her conclusion that the appellant currently has a mental 
disorder, which is major depression, that is less likely as 
not caused by an in-service traumatic stressor.  In an August 
2009 addendum, the examiner indicated that she had reviewed 
the appellant's service personnel records and could find no 
clear evidence of in-service sexual assault markers.  

Applicable Law

New and Material Evidence

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1100, 20.1103 (2009).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2009).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

Service connection for certain diseases, including a 
psychosis, may be also be established on a presumptive basis 
by showing that such a disease manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from active service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).  In 
such cases, the disease is presumed under the law to have had 
its onset in service even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a) 
(2009).

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
The Board notes that section 3.310 was amended during the 
pendency of this appeal, effective October 10, 2006.  The 
Board has considered both versions of the regulation in 
adjudicating this appeal, but given the facts in this case, 
neither regulation results in a favorable decision.  See 
generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.

In addition to the criteria set forth above, service 
connection for PTSD requires (1) medical evidence diagnosing 
the condition in accordance with the 4th edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV)); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressors occurred.  38 C.F.R. § 
3.304(f) (2009); Anglin v. West, 11 Vet. App. 361, 367 
(1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether the veteran was 
engaged in combat with the enemy.  If the evidence 
establishes that a veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of such veteran's 
service, then his or her lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2009).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by- 
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6,256-58 (2000).

Where the record does not establish that the claimant engaged 
in combat with the enemy, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, the claimant must provide "credible supporting 
evidence from any source" that the event alleged as the 
stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 
128, 147 (1997).

Where a PTSD claim is based on an in-service personal 
assault, evidence from sources other than the appellant's 
service records may corroborate the account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3); see also Patton 
v. West, 12 Vet. App. 272 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Analysis

PTSD

The appellant seeks service connection for PTSD, which he 
claims is related to stressful events during his period of 
active duty.  

As a preliminary matter, the Board finds that the appellant 
did not serve in combat.  His service personnel records show 
that he did not serve during a period of war, he received no 
awards or decorations indicative of combat service, and he 
did not have a combat related military occupational 
specialty.  Rather, he served as a cook.  

Where, as here, the record does not establish that the 
claimant engaged in combat with the enemy, he must provide 
"credible supporting evidence from any source" that the 
event alleged as the stressor in service occurred.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997).  

In this case, after carefully considering the record, the 
Board finds that the appellant's statements regarding his 
claimed in-service stressors are wholly lacking in 
credibility.  

As discussed above, the appellant generally claims that he 
developed PTSD as a result of a "near fatal" parachuting 
accident after which he was denied medical care and 
ostracized and harassed.  He also claims he was the victim of 
one or more sexual assaults.  The details of these incidents, 
as reported by the appellant, have varied significantly.  

For example, on the appellant's original stressor statement 
in September 2003, he claimed that his near fatal parachute 
accident had occurred in March 1985.  See September 2003 
stressor statement.  More recently, after obtaining a copy of 
his service treatment records, the appellant claimed that the 
accident occurred in May 1986, a date corresponding to his 
seeking treatment for back pain.  

More significantly, the details of the alleged near fatal 
parachute accident itself have varied significantly.  For 
example, in his September 2003 stressors statement, the 
appellant claimed that he had "leapfrogged" with another 
paratrooper which caused his parachute to collapse.  In a 
March 2005 statement, he attributed the parachute accident to 
a "parachute malfunction."  In an April 2006 statement, he 
described a mid air collision with another paratrooper.  

In addition to these inconsistencies, the Board notes that 
the appellant's allegations are not supported by the 
contemporaneous records.  Although the service treatment 
records do document an episode in which the appellant sought 
treatment for back pain, such record contains no indication 
of an accident, mid air collision, or parachute malfunction 
or collapse.  Certainly, there is no documentation of a 
"near fatal" injury.  Rather, the appellant merely reported 
that he had participated in an airborne operation the 
previous day and had awoken with back pain.  He did not 
report a near fatal accident, a mid air collision, or a 
parachute malfunction.  A radiographic report is similarly 
negative for reference of a near fatal parachute accident, 
referencing only back pain following a routine PLF.  

The Board also notes that the post-service medical records, 
dated prior to the appellant's filing of a claim of service 
connection for PTSD, are also conspicuously silent for any 
reference of a near fatal parachute accident, a parachute 
malfunction or collapse, or a mid air collision.  Rather, 
these records note only a parachute landing fall with 
subsequent back pain.

The Board also notes that there is no indication in the 
service treatment or personnel records that the appellant was 
denied medical treatment, harassed, or ostracized following 
his parachuting injury, as he has claimed.  Indeed, the 
service treatment records document that he was seen on 
multiple occasions during service in connection with his 
complaints of low back pain.  On none of these occasions did 
he report any such harassment.  

Regarding the alleged sexual assault or assaults in service, 
the details provided by the appellant have also varied 
significantly.  Indeed, the details have varied in multiple 
respects, including whether or not the assault was reported, 
the number of alleged in-service assaults, the dates of the 
alleged assault(s), and the number of assailants.  

For example, in his original September 2003 stressor 
statement, the appellant made no reference to in-service 
sexual assaults.  In a clinical setting in January 2004, the 
appellant reported being assaulted by one black male in 
service.  In an April 2004 statement, the appellant described 
being molested by his Sergeant following his parachute 
accident, but he did not report the assault.  He stated that 
he was again molested by two apparently different Sergeants 
after "things got out of hand" during a night of drinking 
while on liberty.  

In a clinical setting in April 2004, the appellant reported 
that he was sexually assaulted during service by two African 
American met.  In an April 2006 statement, the appellant 
reported that during basic training in 1984, three black men 
assaulted him in the shower by attempting to force him to 
perform oral sex.  He claimed that he reported the incident 
but that it was not taken seriously.

As discussed above, there is no indication in the appellant's 
service treatment or personnel records of an in-service 
assault.  The Board also notes that a VA physician examined 
the appellant and reviewed his claims folder for the purpose 
of providing an opinion as to whether there was any 
indication that an in-service personal assault occurred.  38 
C.F.R. § 3.304(f)(3).  The examiner, however, indicated that 
she was unable to find any in-service markers indicating that 
the appellant was sexually assaulted.  She also noted that 
the appellant's "multiple recountings of the alleged sexual 
assault(s) in the military are inconsistent," thereby 
leading her to conclude that he did not meet the DSM-IV 
stressor criteria."  

In summary, the Board finds that the inconsistencies in the 
appellant's claimed stressor statements greatly diminish his 
credibility.  Moreover, his service treatment and personnel 
records do not support his contentions.  See Caluza v. Brown, 
7 Vet. App. 498 (1995), aff'd per curium, 78 F.3d 604 (Fed. 
Cir. 1996) (noting that the credibility of a witness can be 
impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character).

Questions of his credibility notwithstanding, the Board notes 
that there is absolutely no other evidence of record 
corroborating the appellant's claimed in-service stressors.  
The appellant's statements, standing alone, are insufficient 
to establish the alleged stressors.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  The Board is aware that the 
appellant has previously been diagnosed as having PTSD based 
on the his claimed in-service stressors.  His alleged 
stressors, however, have not been corroborated and medical 
statements which accept a appellant's uncorroborated reports 
as credible and relate PTSD to events experienced in service 
do not constitute the requisite credible evidence of a 
stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996).

The Board has considered that where, as here, a PTSD claim is 
based on an in-service personal assault, evidence from 
sources other than the appellant's service records may 
corroborate the account of the stressor incident.  Examples 
of such evidence include behavior changes following the 
claimed assault, such as a request for a transfer to another 
military duty assignment; deterioration in work performance; 
and substance abuse.  38 C.F.R. § 3.304(f)(3); see also 
Patton v. West, 12 Vet. App. 272 (1999).

In this case, despite being given the opportunity to do so, 
the appellant has identified no credible source to 
corroborate his account of in-service stressors.  Again, VA 
afforded the appellant a medical examination for the purpose 
of determining whether his service records contained any 
evidence indicative of a sexual assault, but the examiner was 
unable to identify any such evidence.  

In summary, the Board finds that the appellant did not have 
combat duty and his alleged in-service stressor has not been 
corroborated by official records, buddy statements, or any 
other supportive evidence.  He has not produced any witness 
or other evidence to corroborate his stressors, despite being 
given the opportunity to do so.  Furthermore, the appellant's 
inconsistency regarding the claimed stressors raises 
questions as to his credibility.  The appellant's diagnosis 
of PTSD, first shown many years after service, has not been 
attributed to a corroborated in-service stressor.  
Accordingly, service connection for PTSD must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
the claim of service connection for PTSD must be denied.

An acquired psychiatric disorder other than PTSD, including 
depression

As delineated above, in a December 1989 decision, the Board 
denied the appellant's original claim of service connection 
for an acquired psychiatric disability, claimed as 
depression, finding that the record did not show such 
condition was incurred in or aggravated by service.  

In pertinent part, the record then before the Board consisted 
of the appellant's service treatment records, which are 
negative for diagnoses of an acquired disability; a July 1987 
VA medical examination report, which noted that psychiatric 
evaluation had been unremarkable; and the appellant's 
contentions to the effect that he had depression due to 
severe pain from his service-connected low back disability.  

The Board's December 1989 decision is final and not subject 
to revision on the same factual basis.  38 U.S.C.A. § 4004(b) 
(West 1988); 38 C.F.R. § 19.104 (1989).

In July 2003, the appellant requested reopening of his claim.  
As noted, despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is furnished with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

As it applies in this case, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (2009).

With these considerations, the Board has reviewed the record, 
with particular attention to that evidence which was 
submitted by the appellant or otherwise associated with the 
claims folder since the December 1989 Board decision denying 
service connection for an acquired psychiatric disability, 
claimed as depression.  

As delineated in detail above, that evidence now includes 
nearly two volumes of clinical records, many of which 
document the appellant's treatment for an acquired 
psychiatric disorder, including major depression.  These 
records also contain an indication that the appellant's 
depressive symptoms may be connected to chronic pain.  See 
e.g. May 2004 VA hospitalization records.  

Obviously, this evidence is new in that it was not previously 
of record.  Moreover, this evidence relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for depression and raises a reasonable 
possibility of substantiating that claim.  For these reasons, 
the Board finds that the additional evidence received since 
the final December 1989 Board decision is new and material 
evidence within the meaning of 38 C.F.R. § 3.156.  The claim 
of service connection for an acquired psychiatric disorder, 
including depression, is reopened.

Although adequate for the limited purposes of reopening the 
claim, the additionally received evidence is not sufficient 
to allow the grant of the benefits sought.  See e.g. Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).

Once a claim is reopened, the statutory duty to assist is 
triggered.  See 38 U.S.C.A. § 5103.  For reasons explained 
below, the Board finds that additional development is 
necessary before the Board may proceed to a decision on the 
merits.


ORDER

Entitlement to service connection for PTSD is denied.

New and material evidence having been received, the 
application to reopen the claim of service connection for an 
acquired psychiatric disorder other than PTSD, including 
depression, is granted.  


REMAND

The appellant seeks service connection for a psychiatric 
disability, most recently diagnosed as major depression.  He 
contends, inter alia, that his depression is causally related 
to his service-connected low back disability.  

After having carefully considered the evidence of record, the 
Board finds that a medical opinion is necessary.  The record 
on appeal indicates that the appellant was afforded a VA 
medical examination in November 2006, at which the examiner 
concluded that the appellant's major depression was not 
causally related to any incident of service.  She did not, 
however, comment on the relationship, if any, between the 
appellant's major depression and his service-connected low 
back disability.  Given the evidence of record, such an 
opinion is necessary.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (VA must provide a VA medical examination when 
there is competent evidence of a current disability and an 
indication that the disability may be associated with another 
service-connected disability).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA 
psychiatric examination for the purpose 
of clarifying the nature and etiology of 
the appellant's major depression.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be asked to provide an opinion as 
to whether it is as least as likely as 
not that the appellant's current major 
depression is causally related to his 
active service or any incident therein, 
or is causally related to or aggravated 
by his service-connected low back 
disability.  The report of examination 
should include a complete rationale for 
all opinions rendered.

2.  After the above development has been 
completed, the RO should review the 
record.  If the appellant's claim remains 
denied, he and his representative should 
be provided with a supplemental statement 
of the case and an opportunity to 
respond.

The case should then be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


